Citation Nr: 0603960	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  04-04 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for residuals of a left 
ankle injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 1940 to May 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating determination of 
the Hartford, Connecticut, Department of Veterans Affairs 
(VA) Regional Office (RO).  

In January 2006, the Board granted a motion to advance on 
docket due to the veteran's age.  


FINDING OF FACT

The veteran's current left ankle injury residuals are related 
to an injury during active service.


CONCLUSION OF LAW

Residuals of a left ankle injury were incurred in service.  
38 U.S.C.A. § 1110 (West 2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Left Ankle

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102.

In any case where a veteran was engaged in combat with the 
enemy during a period of war, the VA shall accept as 
sufficient proof for purposes of service connection for any 
disease or injury alleged to have been incurred in or 
aggravated by said service, such satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 2002).

The veteran received the Silver Star, the Combat Infantry 
Badge, and the Purple Heart medal.  He clearly engaged in 
combat with the enemy.  

The veteran's service medical records reveal no complaints or 
findings of a left ankle disorder during service.  Service 
connection is, however, in effect for amputation of the left 
thumb at the proximal portion of the metacarpal bone, as a 
residual of a shell wound, and for residuals of a penetrating 
shell wound to the anterior right thigh, Muscle Group XIV.  
Both injuries were sustained in combat.  

In December 2002, the veteran reported that he fractured his 
left ankle at the same time that he sustained his other shell 
wounds.  The veteran stated that he complained about it at 
the time, but no one paid attention because there were many 
casualties and that the quarters were very busy.  He 
continued to complain but no one listened.  

During a VA examination in January 1999, the veteran reported 
an injury to his left ankle while in service.  He stated that 
he was hit by enemy shrapnel fire at night while in a bunker. 
The veteran indicated that following the injury, he could not 
see for two days and he was not able to describe in great 
detail his initial injuries.  The examiner noted that the 
veteran was quite clear now in stating that he sustained 
injuries to his right upper thigh, his left thumb, and to his 
left ankle.  The veteran reported that he was initially 
treated at the battalion field hospital and was later 
transferred to the 196th General Hospital in England.  

The examiner noted that the veteran had had constant problems 
with pain in his left ankle since getting out of service, and 
since the initial injury when he was hit by enemy fire.  The 
veteran stated that he was fitted with a metal ankle/foot 
orthoses as early as the 1950's for what amounted to foot 
drop.  He indicated that through the years and into the 
1960's he had an additional ankle/foot orthoses made.  The 
veteran also reported having had a custom molded solid 
ankle/foot orthoses made at the VA facility.  

Review of January 1998 X-rays revealed marked osteoarthritis, 
particularly at the tibiotalar joint and probable old 
avascular necrosis, with the appearance suggesting prior 
trauma.  The examiner also noted that an October 1997 bone 
scan demonstrated increased uptake at the left ankle region 
indicating prior trauma.  

The pertinent diagnosis was injury to the left ankle while in 
service, while stationed in France with X-ray evidence of 
marked osteoarthritis and old avascular necrosis likely 
related to trauma suffered while in the service with chronic 
pain and severe loss of range of motion.  

The examiner believed that the veteran's left ankle problems 
were "definitely" related to service and that there was 
"likely" an undiagnosed severe injury to the ankle, 
probably a fracture, with resulting now avascular necrosis, 
marked osteoarthritis, and chronic severe pain with loss of 
range of motion.  

Because the veteran was involved in combat the provisions of 
1154(b) are for application.  His report of a left ankle 
injury in service is consistent with the circumstances of his 
combat service.

The VA examination and treatment records document a current 
left ankle disability.

The VA examiner has provided a competent opinion linking the 
current left ankle disability to service.

There is negative evidence, in that there is no documentation 
of a left ankle disability for more than a half century after 
service.  This evidence must, however, be balanced against 
the veteran's reports of a continuity of symptomatology and 
treatment (albeit undocumented) in the years shortly after 
service.  

The Board finds that the evidence is in at least equipoise.  
Resolving reasonable doubt in the veteran's favor, service 
connection for residuals of a left ankle injury, diagnosed as 
osteoarthritis and a history of necrosis, is granted.


ORDER

Service connection for residuals of a left ankle injury is 
granted.  




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


